Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6 and 10, drawn to a wind turbine blade (and a wind turbine with the composite blade).
Group  II, claim(s) 7-9, drawn to a method of manufacturing a wind turbine blade.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine blade having a spar cap formed from polyurethane and a blade shell formed of epoxy, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings of Yarbrough et al (US 2016/0146185) and any one of  PCT WO 2014/101918, Ruijter (US 2014/0369845), or PCT 2016/198075 either alone or further taken with PCT WO 2011/035541.  Yarborough et al taught the formation of a wind turbine blade which included a blade shell, a shear web a spar cap and a blade root wherein the spar cap was formed from polyurethane resin (see paragraph [0030] for instance. The shell is not specifically suggested to be epoxy, however the use of epoxy resin in the formation of a resin infused shell was known per se as evidenced by PCT ‘918. See page 16, lines 3-6 of PCT ‘918. The reference made clear that shells formed with preformed spar cap would be subject to vacuum infusion noting that unidirectional spar cap layers 6 are provided. PCT ‘075 expressed that it was well understood that the shell of a wind turbine blade would have been infused with epoxy resin in the manufacture, see page 22, line 26-page 23, line 2 for instance. Ruijter taught that it was known to infuse the assembly or shell components with epoxy resin as well, see paragraphs [0010], [0025], and [0089], when making a windmill blade. It certainly would have been understood given the teachings of PCT ‘075, Ruijter, or PCT ‘918 that the windmill in shell would have been resin infused with epoxy resin in Yarbrough et al while a spar cap was formed from polyurethane resin . To further support the conclusion that those skilled in the art would have selected different resin compositions for different parts of a windmill blade, the reference to PCT ‘541 is cited which suggested that the structural components and the shell of a windmill blade would have been manufactured separately and that one skilled in the art would have understood that the same would additionally incorporate different resin matrix materials for different components of the blade including the structural components and the shell, see page 6, lines 11-16, page 9, lines 12-23 and page 12, lines 1-6. Clearly one skilled in the art would have understood how to make a hybrid windmill blade assembly with different resins for different components therein depending upon one’s requirements as evidenced by PCT ‘541 in the windmill blade having a spar cap formed from polyurethane as suggested by Yarbrough et al with a shell formed with epoxy resin as suggested by any one of  PCT ‘075, Ruijter, or PCT ‘918.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746